[Cite as Wozniak v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-2648.]

                                                       Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




RICHARD WOZNIAK

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION, et al.

       Defendants
       Case No. 2009-04505

Judge Alan C. Travis
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} Plaintiff brought this action alleging negligence. The issues of liability and
damages were bifurcated and the case proceeded to trial on the issue of liability.
        {¶ 2} At all times relevant, plaintiff was an inmate in the custody and control of
defendants pursuant to R.C. 5120.16. Plaintiff testified that on April 14, 2009, two
inmates in his Jefferson D Housing unit at Madison Correctional Institution (MaCI) were
throwing toilet paper “spit balls” at each other when one of them struck Corrections
Officer (CO) Paulini.        According to plaintiff, the shift supervisor placed the unit on
“lockdown,” as punishment for the incident. Plaintiff stated that the lockdown included
restrictions on library access, recreation privileges, and religious services until April 20,
2009. Plaintiff testified that a CO informed him that he could leave the housing unit only
to go to work and to comply with “passes” issued by MaCI staff. Even so, plaintiff
admitted that he “took one for the team” and visited the library on April 15, 2009, which
resulted in a conduct report being issued to plaintiff for being “out of place.”
(Defendants’ Exhibit B.)
Case No. 2009-04505                         -2-                      JUDGMENT ENTRY

        {¶ 3} Plaintiff claims that defendants’ policies dictate that lockdown can only
continue for 24 hours and that in this instance it was impermissibly extended for nearly
six days. Plaintiff further claims that defendants’ policies prohibit “group punishments”
and that, as such, it was contrary to policy for his privileges to be restricted due to the
actions of a select few inmates in his housing unit. Plaintiff stated that the crux of his
complaint is that defendants should not be permitted to “punish a large group of people
for the actions of a few” and should not “have the authority to restrict inmate movements
at will.”
        {¶ 4} The Supreme Court of Ohio has held that “[t]he language in R.C. 2743.02
that ‘the state’ shall ‘have its liability determined * * * in accordance with the same rules
of law applicable to suits between private parties * * *’ means that the state cannot be
sued for its legislative or judicial functions or the exercise of an executive or planning
function involving the making of a basic policy decision which is characterized by the
exercise of a high degree of official judgment or discretion.” Reynolds v. State (1984),
14 Ohio St.3d 68, 70. Prison administrators are provided “wide-ranging deference in
the adoption and execution of policies and practices that in their judgment are needed
to preserve internal order and discipline and to maintain institutional security.” Bell v.
Wolfish (1979), 441 U.S. 520, 547.
        {¶ 5} The court finds that the decisions to place the Jefferson D Housing unit on
lockdown and restrict the movements and privileges of the inmates in that unit are
characterized by a high degree of official judgment or discretion. Therefore, defendants
are entitled to discretionary immunity for claims arising from those decisions.
        {¶ 6} Based upon the foregoing, judgment is rendered in favor of defendants.
Court costs are assessed against plaintiff. The clerk shall serve upon all parties notice
of this judgment and its date of entry upon the journal.
Case No. 2009-04505                                  -3-                     JUDGMENT ENTRY

                                                   _____________________________________
                                                   ALAN C. TRAVIS
                                                   Judge

cc:


Jennifer A. Adair                                         Richard Wozniak
Assistant Attorney General                                1928 Merryhill Drive
150 East Gay Street, 18th Floor                           Columbus, Ohio 43219
Columbus, Ohio 43215-3130

MR/cmd/Filed May 17, 2010/To S.C. reporter June 9, 2010